Exhibit 10.34

Summary of MeadWestvaco Corporation Long-Term Incentive Plan under 2005

Performance Incentive Plan, as amended

Under the MeadWestvaco Corporation Long-Term Incentive Plan (the “Plan”), which
is a part of the 2005 Performance Incentive Plan, the Compensation and
Organization Development Committee (the “Committee”) of the Board of Directors
annually awards each executive a long-term incentive award that is payable
partially in the form of performance-based restricted stock units and partially
in the form of non-qualified stock options. The size of each executive officer’s
long-term incentive award is determined by application of his or her long-term
incentive target expressed as a percentage of base salary, which the Committee
examines annually to confirm that the target is reasonable when viewed against
external competitive market data, peer group and general industry trends, over
multiple years.

The Committee generally establishes a three year performance period for
performance-based restricted stock units awarded under the Plan.
Performance-based restricted stock unit awards are payable only if designated
objectives for key financial and/or operational metrics are met, unless they are
reduced at the discretion of the Committee. These objectives for executive
officers are set by the Committee, and generally include such targets as Return
on Invested Capital (ROIC), Innovation, measured by revenue from new products,
Profitable Revenue Growth, and Relative Earnings per Share. Performance-based
restricted stock units awards (assuming performance criteria are met) are
payable in the third year and are subject to a maximum payout of 200% of target
performance with a minimum threshold equal to 50% of target, generally. In the
event of below target performance, the Committee shall reduce award values to
reflect proportional progress made towards target performance levels; provided
that no award shall vest in the event of performance below threshold performance
levels. During the vesting period, dividends on unvested restricted stock unit
awards are credited to an executive’s award, but are only delivered when and to
the extent that the award vests.

Stock options awarded under the plan generally are subject to a three-year pro
rata vesting expiring on the third anniversary of the grant date. While there is
no performance-based prerequisite to the vesting of stock options, in the event
the market value of the common stock does not appreciate over the exercise
price, the options will have no value. The exercise price for stock options is
not less than the “fair market value” of the common stock underlying the awards
on the grant date. “Fair market value” is defined as the average of the closing
price of such common stock as reflected on the New York Stock Exchange on the
grant date and is a term and condition of all stock option awards approved by
the Committee. No dividend rights attach to non-qualified stock options.